Citation Nr: 9903508	
Decision Date: 02/08/99    Archive Date: 02/17/99

DOCKET NO.  97-15 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for narcolepsy.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a psychiatric 
disorder (other than post-traumatic stress disorder).

3.  Entitlement to service connection for post-traumatic 
stress disorder.

4.  Entitlement to a temporary 100 percent rating under 
38 C.F.R. § 4.29 based on hospitalization for a service 
connected disability from January 25 to February 16, 1996.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from April 1966 to April 
1969.  This appeal arises from a September 1996 rating 
decision of the Department of Veterans Affairs (VA), New 
Orleans, Louisiana, regional office (RO).

In September 1998, a hearing was held in Washington, D.C., 
before the Board of Veterans' Appeals (Board) member 
rendering this decision, who was designated by the Chairman 
to conduct that hearing pursuant to 38 U.S.C.A. § 7102(b) 
(West 1991 & Supp. 1998).  


FINDINGS OF FACT

1.  The record does not contain competent objective evidence 
showing the presence of narcolepsy during the veteran's 
period of service or for many years thereafter, or of a link 
between the current narcolepsy and any event of service.  

2.  The veteran has not met the initial burden of presenting 
evidence to justify a belief by a fair and impartial 
individual that his claim of service connection for 
narcolepsy is plausible.  

3.  VA has no statutory duty to assist a veteran in the 
development of facts pertinent to a claim that is shown to be 
not well grounded.  

4.  In final decisions dated in April 1972 and April 1989, 
the Board denied service connection for an acquired 
psychiatric disorder (other than post-traumatic stress 
disorder) because a chronic disorder was not shown to have 
been present during service or for 21 months following 
separation from service.

5.  The evidence submitted since the April 1989 Board 
decision does not indicate that the current chronic 
psychiatric disorder, now diagnosed as bipolar disorder, 
began within the first postservice year or is causally 
related to some incident of service; the evidence is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

6.  The RO denied service connection for post-traumatic 
stress disorder in October 1993 in part because there was no 
diagnosis of record of post-traumatic stress disorder.  No 
appeal was made following notice of that decision.  

7.  Evidence showing a diagnosis of post-traumatic stress 
disorder has been received since the RO's October 1993 rating 
decision. 

8.  The great weight of the evidence establishes that the 
veteran does not have post-traumatic stress disorder.


CONCLUSIONS OF LAW

1.  The veteran has not submitted evidence of a well-grounded 
claim of service connection for narcolepsy.  38 U.S.C.A. 
§ 5107 (West 1991).  

2.  A Board decision in April 1989 denied service connection 
for an acquired psychiatric disorder (other than post-
traumatic stress disorder); new and material evidence has not 
been submitted, and the veteran's claim for that benefit has 
not been reopened.  38 U.S.C.A. §§ 1110, 5108, 7105 (West 
1991); 38 C.F.R. §§ 3.156, 3.303, 3.304 (1998).

3.  The RO's October 1993 rating decision denying service 
connection for post-traumatic stress disorder is final.  
38 U.S.C.A. § 7105(c) (West 1991).

4.  Evidence received since the RO denied service connection 
for post-traumatic stress disorder in October 1993 is new and 
material and the veteran's claim for service connection that 
benefit has been reopened.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (1998).

5.  Post-traumatic stress disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.304(f) (1998).

6.  Entitlement to a temporary 100 percent rating under 
38 C.F.R. § 4.29 based on hospitalization for a service-
connected disability from January 25 to February 16, 1996, is 
not established.  38 C.F.R. § 4.29 (1998); Sabonis v. Brown, 
6 Vet. App. 426, 460 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Narcolepsy

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty.  38 U.S.C.A. § 1110 (West 1991).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1998).

The threshold question to be answered is whether the veteran 
has presented evidence of a well-grounded claim, that is, one 
which is plausible.  If he has not presented a well-grounded 
claim, his appeal must fail and there is no duty to assist 
him further in the development of his claim because such 
additional development would be futile.  38 U.S.C.A. § 
5107(a) (West 1991).  A well grounded claim has been defined 
as a "plausible claim, one that is meritorious on its own or 
capable of substantiation."  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990). 

"Although the claim need not be conclusive, the statute 
[§ 5107] provides that [the claim] must be accompanied by 
evidence" to be considered well-grounded.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  In order for a claim 
for service connection to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).  

After reviewing the evidentiary record concerning the issue 
of service connection for narcolepsy, the Board concludes 
that the veteran's claim for service connection for that 
condition is not well grounded.

The service medical records do not show any complaints or 
treatments related to a sleep disorder.  On the separation 
examination in January 1969, the veteran reported no trouble 
related to sleeping.  Sleep disturbances were noted on 
private hospitalizations and VA examination in 1977 and 1978, 
however narcolepsy was not noted until the 1990's.  

The objective medical evidence shows no evidence of 
narcolepsy during the veteran's period of active duty.  Sleep 
disturbances were first shown in 1977, nearly eight years 
after the veteran's separation from active duty, and 
narcolepsy was only noted in the 1990's.  Lay statements to 
the effect that the veteran has narcolepsy which began during 
service in Korea or are a result of a head injury during 
service are not supported by objective medical evidence and 
are not competent evidence to support a finding on a medical 
question requiring special experience or special knowledge.  
The veteran's own statements as to medical diagnoses are not 
competent to render his claim well-grounded.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).  In the absence of objective 
medical evidence to support the veteran's contentions, his 
claim is not well grounded.

The medical evidence in this case does not provide a basis 
upon which to conclude that the veteran has narcolepsy that 
originated during active service or is attributable to an 
event of service.  Based upon the foregoing, the Board 
concludes that he has failed to meet his initial burden of 
presenting evidence that his claim for service connection for 
that disability is plausible or otherwise well-grounded.  See 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Under these 
circumstances, the claim is denied.  Edenfield v. Brown, 8 
Vet. App. 384 (1995) (en banc).  

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, but VA may be obligated under 38 
U.S.C.A. § 5103(a) to advise a claimant of evidence needed to 
complete his application.  This obligation depends on the 
particular facts of the case and the extent to which the 
Secretary has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim.  Robinette v. 
Brown, 8 Vet. App. 69, 78 (1995).  Here, unlike the situation 
in Robinette, the veteran has not put the VA on notice of the 
existence of any specific, particular piece of evidence that, 
if submitted, could make his claims well grounded.  See also 
Epps v. Brown, 9 Vet. App. 341 (1996).  Accordingly, the 
Board concludes that VA did not fail to meet its obligations 
under 38 U.S.C.A. § 5103(a) (West 1991).

Acquired Psychiatric Disorder- New and Material Evidence

The Board denied service connection for a psychiatric 
disorder (other than post-traumatic stress disorder) by final 
decisions dated in April 1972 and April 1989.  To reopen a 
denied claim that is final, a veteran must submit new and 
material evidence.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1998).  Evidence is considered "new" when it 
was not of record at the time of the last final denial and is 
not merely cumulative of other evidence on record.  Even if 
evidence is "new," such additional evidence must also be 
"material."  Material evidence is that evidence which is 
relevant and probative to the issue at hand.  Evans v. Brown, 
9 Vet. App. 273 (1996); Mintz v. Brown, 6 Vet. App. 277 
(1994); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Section 
3.156(a) requires also that the new evidence be "so 
significant that it must be considered in order to fairly 
decide the merits of the claim."  38 C.F.R. § 3.156(a) 
(1998).  See also Hodge v. West, No. 98-7017 (Fed. Cir. Sept. 
16, 1998).  When determining whether the veteran has 
submitted new and material evidence to reopen the claim, 
consideration must be given to all of the evidence since the 
last final denial of the claim.  Evans v. Brown, 9 Vet. App. 
273 (1996); Glynn v. Brown, 6 Vet. App. 523 (1994).

The record before the Board in April 1989 consisted 
essentially of the veteran's service medical records, which 
showed no psychiatric complaints or findings; a VA 
hospitalization report dated from January to March 1971, 
which showed a diagnosis of acute schizophrenic reaction, 
with rapid onset of symptoms; subsequent private and VA 
medical hospitalization and examination reports showing a 
diagnosis of bipolar disorder or manic-depressive disorder; 
lay statements indicating that the veteran began acting 
strangely when he returned from service; and the veteran's 
written statements and hearing testimony to the effect that 
his psychiatric symptoms began while he was still on active 
duty.  Service connection for a psychiatric disorder was 
denied in 1972 and 1989 because a chronic psychiatric 
disorder was not shown in service or within the first 
postservice year.  The Board will now proceed to determine 
whether the evidence submitted in support of the veteran's 
claim is new and material to reopen the previously denied 
claim.

Relevant evidence added to the record since the Board's 1989 
decision consists of: a VA examination report dated in 1994 
and hospitalization report dated in 1996, both of which show 
diagnoses of bipolar disorder; and outpatient treatment 
records dated during the 1990's.

This evidence does not serve to relate the current 
psychiatric disorder to the veteran's period of service, or 
establish an earlier onset of the disorder than was shown by 
the previous record; thus it is not material to the issue of 
onset or causation of the current psychiatric disorder.  
Service connection requires not only a current disability, 
but also a nexus between such a disability and a disease, 
injury or other incident of service, and this has not been 
shown.  See Caluza v. Brown, 7 Vet. App. 498 (1995).

The veteran has also submitted written statements, including 
lay statements of family members and friends, and hearing 
testimony to the effect that he believes that his current 
psychiatric disorder began during or within the first year 
following his period of service.  While the Board has 
considered these statements, it must be noted that they 
essentially duplicate hearing testimony and lay statements of 
record at the time of the previous denial of the claim, and 
they are not supported by the postservice medical evidence.  
Without supporting medical evidence, the lay statements are 
not competent to establish medical diagnoses or causation and 
are therefore not material.  Espiritu v. Derwinski, 2 Vet. 
App. 494 (1992).  

While the veteran has submitted various items of evidence 
since the April 1989 Board decision, the evidence added to 
the record does not demonstrate that a chronic psychiatric 
disorder began during service or within the first postservice 
year or was a result of any incident of service.  Therefore, 
the Board finds that new and material evidence has not been 
submitted and the veteran's petition to reopen his claim for 
service connection for a psychiatric disorder is denied.

Where new and material evidence has not been submitted, VA 
does not have a statutory duty to assist a claimant in 
developing facts pertinent to the claim, but VA may be 
obligated under 38 U.S.C.A. § 5103(a) to advise a claimant of 
evidence needed to complete his application.  This obligation 
depends on the particular facts of the case and the extent to 
which the Secretary has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  Graves 
v. Brown, 8 Vet. App. 522 (1996).  The Board finds that the 
RO fulfilled this obligation by informing him that the 
evidence does not show that a chronic psychiatric disorder 
was present in service or within the first postservice year. 

Post-Traumatic Stress Disorder

The RO, by rating decision dated in October 1993, denied 
service connection for post-traumatic stress disorder.  The 
veteran did not file a notice of disagreement, and that 
decision became final.  To reopen the claim, the veteran must 
submit new and material evidence.  38 U.S.C.A. §§ 5108, 
7104(b) (West 1991).

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1998).  

For service connection to be granted, the law requires that 
there be a disability and the disability result from disease 
or injury incurred in or aggravated by service.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303 (1998).  Service 
connection for post-traumatic stress disorder requires 
medical evidence establishing a clear diagnosis of the 
condition, credible supporting evidence that the claimed 
inservice stressor actually occurred, and a link established 
by medical evidence, between current symptomatology and the 
claimed inservice stressor.  If the claimed stressor is 
related to combat, service department evidence that the 
veteran engaged in combat, or that the veteran was awarded 
the Purple Heart, Combat Infantryman Badge, or similar combat 
citation will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed inservice 
stressor.  38 C.F.R. § 3.304(f) (1998).

When the claim was previously denied, there was no diagnosis 
of post-traumatic stress disorder of record, and no evidence 
to substantiate the veteran's claimed inservice stressors.  
These were the bases for the denial, or the issues at hand.  
See Evans v. Brown, 9 Vet. App. 273, 284 (1996).  To be new 
and material, the evidence would have to contain a diagnosis 
of post-traumatic stress disorder and/or objectively show 
that the veteran's claimed stressors occurred or that he was 
engaged in combat.  38 C.F.R. § 3.304(f) (1998).

The medical evidence received since the previous denial 
includes an assessment which includes post-traumatic stress 
disorder made on a VA outpatient report on January 28, 1997.  
The RO's denial of service connection was based in part on 
the position that there was no diagnosis of post-traumatic 
stress disorder in the record.  Because the record did not 
previously contain a diagnosis of post-traumatic stress 
disorder, the outpatient report showing the current diagnosis 
is new and material and must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1998).  
Accordingly, the Board concludes that the veteran's claim for 
service connection for post-traumatic stress disorder is 
reopened.

Having reopened the claim, the Board must consider whether to 
proceed with adjudication on the merits.  As the RO's 
September 1996 rating decision essentially denied the 
veteran's claim on the merits, the Board finds that the 
record shows that the veteran and his representative have 
been informed of the law and regulations pertinent to the 
merits of the case and have presented arguments on the 
merits.  Thus, the Board finds that adjudication on the 
merits will not prejudice the due process rights of the 
veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  

The service medical records show no complaints of a 
psychiatric nature.  The separation examination in January 
1969 showed normal psychiatric findings.  The veteran was 
hospitalized in 1971 and many times throughout the following 
two and one half decades for a psychiatric disability, which 
has been diagnosed as bipolar disorder, manic depressive 
disorder, or schizophrenic reaction.  Post-traumatic stress 
disorder has not been found on any VA examination or 
hospitalization report during that period.  A thorough VA 
psychiatric examination in December 1994, and a report of a 
three week VA psychiatric hospitalization in January and 
February 1996 both unequivocally diagnosed bipolar disorder.

VA outpatient treatment reports show that, on January 28, 
1997, the veteran reported to the VA medical center emergency 
room requesting refills of medication.  It was noted that the 
veteran desired to see "Mr. Gregory" regarding "PTSD and 
flashbacks."  The veteran reported symptoms including 
increased flashbacks for two weeks, nightmares, hearing 
voices and nocturnal leg cramps relieved with ibuprofen.  The 
assessment included degenerative joint disease of the right 
knee, hypertension, bipolar disorder, nightmares with 
"flashbacks" and hearing voices, post-traumatic stress 
disorder, and dermatitis.  The treatment plan was to refill 
medication, "refer to Mr. Gregory," get serum lithium level.  
A salve for a rash was also noted.  A consultation request 
addressed to Mr. Gregory and dated January 28, 1997, was for 
post-traumatic stress disorder with increased flashbacks and 
nightmares, and also for follow-up of bipolar disorder.

A Mental Health Clinic consultation, dated February 5, 1997, 
is of record, signed by Mr. Gregory with indications that he 
is a board certified social worker.  The report notes the 
veteran's complaints and lists some stressors alleged by the 
veteran.  The impression included bipolar disorder, sleep 
disorder, with post-traumatic disorder to be ruled out.  The 
treatment plan included discussion with psychology.  On May 
1, 1997, Mr. Gregory reported that the veteran had attended a 
group session.  He arrived late and had questions about 
medication and post-traumatic stress disorder.  It was noted 
that the veteran planned to file a claim for service 
connection for post-traumatic stress disorder.

The veteran has argued that he has post-traumatic stress 
disorder as a result of stressors experienced during service.  
However, where the determinative issue is one of medical 
diagnosis or causation, only medical evidence is competent to 
establish such facts.  Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).  The veteran's psychiatric disorder has been 
extensively evaluated over a period of more than two decades, 
and the overwhelming weight of the evidence demonstrates that 
the proper diagnosis is bipolar disorder rather than post-
traumatic stress disorder.  The only diagnosis of post-
traumatic stress disorder is on a VA outpatient record dated 
in 1997 and it does not appear to have been made by a mental 
health professional.  This assessment was noted based on the 
veteran's complaints of flashbacks and nightmares which were 
the cause of the referral to his social worker.  The Board 
has also noted the impression of " rule out post-traumatic 
stress disorder" by the social worker who has been treating 
the veteran.  However we accord more weight to the opinions 
of the VA medical professionals who have had the benefit of 
review of the entire record as well as a lengthy interview or 
period of observation of the veteran.  Their diagnoses are 
most persuasive in the determination that the veteran does 
not suffer from post-traumatic stress disorder.  Of 
particular note is the discharge report following 
hospitalization for a three-week period in 1996 which 
unequivocally diagnosed bipolar disorder.  The veteran's 
descriptions of stressful events in the military were noted; 
in this regard, the examiner noted that on a psychiatric 
compensation and pension examination in December 1994, no 
such traumatic events were noted and the diagnosis at that 
time was bipolar disorder.  Consequently, the Board has 
concluded that, in the absence of a clear diagnosis of post-
traumatic stress disorder, the preponderance of the evidence 
is against the veteran's claim for service connection for 
this disorder.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.304(f) (1998).  There is no equipoise between the 
positive and negative evidence in this case; therefore no 
reasonable doubt issue is raised.  38 C.F.R. § 3.102 (1998).

38 C.F.R. § 4.29

The veteran contends that he is entitled to a temporary 100 
percent rating under 38 C.F.R. § 4.29 based on 
hospitalization for a service-connected disability from 
January 25 to February 16, 1996.  That hospitalization was 
for treatment of nonservice-connected bipolar disorder.  
Because it is established that new and material evidence has 
not been submitted to reopen the claim for service connection 
for bipolar disorder (and in fact the veteran has no service 
connected disabilities), there is no basis on which to grant 
entitlement to a temporary 100 percent rating under 38 C.F.R. 
§ 4.29 based on hospitalization for a service connected 
disability from January 25 to February 16, 1996.

The United States Court of Veterans Appeals (Court) has held 
that in a case where the law is dispositive of the claim, the 
claim should be denied because of lack of entitlement under 
the law.  Sabonis v. Brown, 6 Vet. App. 426, 460 (1994) (in 
which the Court upheld the Board's denial of benefits to the 
veteran because there was simply no authority in law which 
would permit the VA to grant appellant's requests).  
Therefore, the claim for a temporary 100 percent rating under 
38 C.F.R. § 4.29 based on hospitalization for a service 
connected disability from January 25 to February 16, 1996, 
must be denied as a matter of law.






	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for narcolepsy is denied.

New and material evidence not having been submitted to reopen 
a claim for service connection for a psychiatric disorder, 
that benefit is denied.

Service connection for post-traumatic stress disorder is 
denied.

A temporary 100 percent rating under 38 C.F.R. § 4.29 based 
on hospitalization for a service-connected disability from 
January 25 to February 16, 1996, is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.


- 13 -


